Citation Nr: 9911443	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the initial 10 percent evaluation assigned for 
post-traumatic stress disorder (PTSD) prior to July 28, 1997, 
was appropriate.

2.  Whether the 30 percent evaluation assigned for PTSD from 
July 28, 1997, was appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted entitlement to service 
connection for PTSD, and assigned a 10 percent evaluation.  
In July 1998, after the perfection of this appeal, the RO 
granted an increased disability rating of 30 percent 
effective on and after July 28, 1997.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Prior to July 28, 1997 the veteran's PTSD was not 
manifested by definite social and industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

3.  On and after July 28, 1997 the veteran's PTSD was not 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; or disturbances of motivation.

CONCLUSIONS OF LAW

1.  The assignment of an evaluation of 10 percent for PTSD 
prior to July 28, 1997, was appropriate, and the criteria for 
an evaluation in excess of 10 percent were not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996 & 1998).

2.  The assignment of an evaluation of 30 percent for PTSD on 
and after July 28, 1997, was appropriate but the criteria for 
an evaluation in excess of 30 percent were not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded, 
see 38 U.S.C.A. § 5107(a) (West 1991), because a challenge to 
a disability rating initially assigned to a service-connected 
disability is sufficient to establish a well-grounded claim.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); 
Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also is 
satisfied that the record includes all evidence necessary for 
the equitable disposition of this appeal and that the veteran 
requires no further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  
The Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  See 38 C.F.R. § 4.7.  In a claim of 
disagreement with a disability rating assigned 
contemporaneously to a grant of entitlement to service 
connection, the facts of a particular case may require 
assignment of separate disability ratings for separate time 
periods.  See Fenderson v. West, 12 Vet. App. at 126.

In a February 1997 rating decision the RO first granted the 
veteran entitlement to service connection for PTSD and 
assigned an initial disability rating of 10 percent pursuant 
to Diagnostic Code 9411.  In July 1998 the RO increased the 
rating to 30 percent effective on and after July 28, 1997.  

Under the criteria for PTSD which were in effect prior to 
November7, 1996, a 10 percent evaluation was warranted with 
evidence of mild social and industrial impairment, and a 30 
percent evaluation was assigned with evidence of definite 
social and industrial impairment.  A 50 percent evaluation is 
warranted if there is considerable social and industrial 
impairment.

Under the current criteria of Diagnostic Code 9411, PTSD is 
evaluated as follows for the 10, 30, 50, 70 and 100 percent 
ratings, respectively:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  [10 
percent].

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent].

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent].

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent].

A.  Rating in February 1997

At the time of the February 1997 rating decision granting 
entitlement to service connection and assigning a 10 percent 
disability rating, the medical evidence before the RO 
consisted of several VA examinations for PTSD, a letter from 
a private physician and testimony from the veteran and his 
wife at a hearing before the RO.

The physician who conducted a May 1993 VA examination 
diagnosed the veteran with mild generalized anxiety disorder, 
alcohol abuse, an obsessive/compulsive personality and 
assigned a Global Assessment of Functioning (GAF) score of 
70, but did not diagnose the veteran with PTSD.  Objective 
findings included: initial defensiveness which improved over 
the course of the interview; relevant speech; no thinking or 
perceptual disturbances; reported restlessness and sleep 
disturbances but no reports of dreams or nightmares; reported 
obsessive/compulsive behavior; some hyperalertness; no 
reported intrusive thoughts; reported outside interests, and; 
a functional home and work life.

In a November 1993 letter, Edward J. Novosel, D.O., reported 
treating the veteran since 1975 stated that the veteran had 
PTSD manifested by apprehensiveness, agitation, hostility and 
claustrophobia.

The veteran underwent a special VA psychological evaluation 
in March 1994 following which the examining psychologist 
provided a diagnosis for dysthymic disorder and a GAF score 
of 65.  The examiner reported having conducted a series of 
diagnostic tests which produced scores indicating that the 
veteran did not have PTSD.  The examiner also noted that the 
veteran's work place and social adaptation did not appear 
impaired to a disabling degree.

Also in March 1994 the veteran underwent a VA PTSD exam after 
which he was diagnosed with PTSD.  The physician who examined 
the veteran noted the veteran's reports of recurrent and 
intrusive distressing thoughts and dreams about his Vietnam 
war experiences and his avoidance of thoughts about the war.  
The examiner also noted the veteran's reports of feelings of 
detachment from others but strong ties with his immediate 
family.  Objective findings included anxiety, irritability 
and impatience.  The examiner also noted that the veteran 
reported working for the same employer for more than 20 years 
and that he had friendly relationships with several people at 
his workplace.

The veteran underwent another VA psychological evaluation in 
October 1994 the results of which were inconclusive.  The 
examining psychologist declined to provide a diagnosis.  The 
examiner noted that diagnostic and clinical tests objectively 
confirmed that the veteran was nervous, short tempered, 
anxious in a crowd, and easily aroused and startled by 
noises, but did not confirm that he persistently 
reexperienced wartime trauma or that he displayed avoidance 
and numbing behavior.  The examiner noted the veteran's 
report of close contact with his immediate family, long-term 
employment, workplace friendships with several people and 
active involvement coaching youth sports.  

Upon another VA PTSD examination in November 1994 the 
examiner diagnosed the veteran with mild anxiety and 
dysthymic disorders with obsessive/compulsive traits and a 
GAF score between 65 and 70.  The examiner observed that the 
veteran had functioned well in the workplace for 23 years; 
that his marriage and home life were good; that his insomnia 
was not severe enough to require treatment; that reported 
anxiety was likely the result of his obsessive/compulsive 
personality, and; that his depression was mild enough to 
allow him to continue coaching children's' sports year-round 
and working around the house.  The examiner also observed 
that veteran's hyperalertness may have resulted from his 
Vietnam experiences but that it was not sufficient to support 
a diagnosis for PTSD.

At the December 1994 RO hearing, the veteran and his wife 
testified about his wartime experiences in Vietnam and some 
of the symptoms he experienced following his separation from 
service.  The veteran and his wife described his exaggerated 
startle response and guardedness.  The veteran stated that he 
had occasional problems with authority figures at work but 
that he was able to work with other people and that he had 
not missed any time from work recently because of emotional 
problems; that that he has an excellent relationship with his 
family, and; that he is able to watch war movies that give 
him Vietnam flashbacks.  He also reported sleeping poorly.

At the time of the February 1997 rating decision the veteran 
manifested some symptoms required for an evaluation in excess 
of 10 percent for PTSD under Diagnostic Code 9411.  Those 
symptoms included depressed mood, anxiety, suspiciousness and 
sleep impairment.  However, the medical evidence also shows 
little or no evidence of many of the other symptoms required 
to support an evaluation in excess of 10 percent.  
Specifically, there is no evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, panic attacks or mild memory loss.  Indeed, the 
veteran's symptomatology as measured by diagnostic and 
clinical testing was sufficiently mild to convince several VA 
examiners that the veteran did not have PTSD at all.  Their 
assignment of GAF scores ranging between 65 and 70 is 
consistent with the conclusion that the veteran manifests 
only "mild symptoms" as a result of his PTSD, consistent 
with the current 10 percent rating.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the RO's initial 10 disability 
rating was appropriate and does not show that the veteran's 
PTSD manifested itself to a degree sufficient to warrant a 
higher schedular rating under either the criteria in effect 
prior to or after November 7, 1996.  Because symptomatology 
associated with the veteran's PTSD was not shown to more 
nearly approximate the schedular criteria for the next higher 
30 percent evaluation in February 1997, see 38 C.F.R. § 4.7, 
his claim of entitlement to an evaluation in excess of 10 
percent for PTSD must be denied.

B.  Rating after February 1997

After the February 1997 rating decision additional evidence 
associated with the claims file includes reports from a VA 
psychological examination in August 1997 and a VA mental 
disorders examination in September 1997, an RO hearing 
transcript from April 1998, veteran employment records from 
July 1993 to September 1997, and VA treatment records from 
September 1997 to November 1998.

The veteran underwent additional VA psychological testing for 
his August 1997 examination, the results of which the 
examiner described as sufficient to support a diagnosis of 
chronic mild to moderate PTSD.  The examiner recounted the 
veteran's report of a recent job demotion with a pay decrease 
following a flare-up of interpersonal difficulties at the 
workplace.  The examiner also noted the veteran's reported 
hypervigilence, flashbacks, nightmares and sleep disturbances 
and stated that although the veteran had been able to 
maintain an adequate level of functioning, his PTSD symptoms 
had apparently increased to the point of impairing work, home 
and social relationships.  The examiner assigned a GAF score 
of 61.

The examiner who conducted the September 1997 VA mental 
disorders examination concurred with the August 1997 PTSD 
diagnosis.  The examiner noted subjective complaints and 
objective findings quit similar to those found on the prior 
VA examinations discussed herein.  However, the examiner did 
note the veteran's report that he has no friends and that he 
no longer interacted with people at work. The examiner 
assigned a GAF score of 85.

Following a January 1998 VA psychiatric evaluation the 
examiner noted objective findings including the following: 
depressed mood (5 on a 10 point scale); anxious, guarded and 
restricted affect; coherent and focussed thought processes; 
thought content without hallucinations, delusions or 
ideations of suicide or homicide; intact judgment and 
insight, and; orientation to person, place and time.  The 
examining psychiatrist diagnosed the veteran with PTSD and 
assigned a GAF score of 55.

At the April 1998 RO hearing, the veteran and his wife again 
described PTSD symptoms.  The veteran reported going to 
therapy sessions and taking medications to treat his PTSD.  
Although the veteran reported continued employment, he stated 
he had to take time off work for therapy and because of his 
outbursts of anger.  He stated that he had been demoted at 
work and lost his office job because his anger became 
sufficiently severe to spark fights with his superiors and 
coworkers.  (Records supplied by the veteran's employer 
documented his demotion on July 28, 1997.)  He explained that 
the demotion had worsened his mental status and exacerbated 
his PTSD symptoms.  The veteran testified that he no longer 
had friends and rarely visited family members outside his 
immediate household.  He described sleep disturbances, some 
short-term memory loss and frequent flashbacks.  The 
veteran's wife described her relationship with the veteran as 
good but that coping with his bad temper is sometimes 
difficult.

VA treatment records from September 1997 to November 1998 
document his continuing treatment for psychological symptoms 
including anger, hypervigilence and avoidance.

After the February 1997 rating decision assigning a 10 
percent disability to the veteran's PTSD there is no 
additional medical evidence associated with the claims file 
until the August 1997 VA psychological examination, soon 
after his workplace demotion on July 28, 1997.  The report of 
this examination and other evidence subsequently associated 
with the claims file document the veteran's demotion and 
describe more severe symptomatology than had been evident 
prior to the demotion.

Since July 28, 1997, the veteran manifested some symptoms 
required for an evaluation in excess of 30 percent for PTSD 
under Diagnostic Code 9411.  Those symptoms have included, 
flattened affect, impaired short- and long-term memory, and 
angry and depressed moods.  However, the medical evidence 
also shows little or no evidence of many of the other 
symptoms required to support an evaluation in excess of 30 
percent.  Specifically, there is no evidence of social and 
industrial impairment with reduced reliability and 
productivity due to circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, or impaired 
abstract thinking.  VA examiners' assignments of GAF scores 
of 61, 85 and 55 are consistent with the conclusion that the 
veteran manifests only "moderate impairment" as a result of 
his PTSD, consistent with the current 30 percent rating.  See 
DSM-IV.  

In consideration of the foregoing, the Board finds that the 
medical evidence does not show that after July 28, 1997, the 
veteran's PTSD manifested itself to a degree sufficient to 
warrant a higher schedular rating.  Because the 
symptomatology associated with the veteran's PTSD is not 
shown to more nearly approximate the schedular criteria for 
the next higher 50 percent evaluation, see 38 C.F.R. § 4.7, 
his claim of entitlement to an evaluation in excess of 30 
percent for PTSD must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his PTSD has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evaluations for PTSD in excess of 10 percent prior to July 
28, 1997, and in excess of 30 percent on and after July 28, 
1997, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

